DETAILED ACTION
Claim Rejections - 35 USC § 103
1.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Polland et al (2007/0273828 A1) in view of MROCHEN et al (2018/0125355 A1).
Regarding claim 17, Polland et al discloses (refer to figures 1-3) a contact lens having a surface profile selected based on (i) one or more aberrations of an eye (paragraph 0061) and (ii) a position of a contact lens relative to one or more of a visual axis of the eye, a center of a pupil of the eye (paragraph 0046).  
Polland et al discloses all of the claimed reference except surface profile and a corneal vertex of the eye,
Mrochen discloses surface profile and a corneal vertex of the eye (paragraph 0102 and paragraph).

Regarding claim 18, Polland et al discloses wherein an optical zone of the surface profile is positioned based on the position of the contact lens relative to the visual axis of the eye (paragraph 0046).  
Regarding claim 19, Polland et al discloses wherein a center of an optical zone of the surface profile is offset from a center of the contact lens (figures 1-3).  
Regarding claim 20, Polland et al discloses wherein an optical zone of the surface profile is arranged non-parallel to a reference axis of the contact lens (figures 1-3).
Allowable Subject Matter
2.    Claims 1-15 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 15  ,which include, an optical device, comprising: a lens assembly; a wavefront sensor that includes: a first light source configured to emit first light and transfer the first light emitted from the first light source toward a combination of an eye and a contact lens positioned adjacent to the eye; the lens assembly for collecting light from the combination of the eye and the contact lens; an array of lenses that is distinct from the lens assembly, the array of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/29/2021